Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Leone, J.), rendered October 24, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to disprove his agency defense is not preserved for appellate review (see, CPL 470.05 [2]; People v Bradley, 199 AD2d 327). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support a finding that the People disproved the defense of agency and established the defendant’s guilt beyond a reasonable doubt (see, People v Herring, 83 NY2d 780, 782; People v Lam Lek Chong, 45 NY2d 64, 75, cert denied 439 US 935; People v Carr, 254 AD2d 91; People v Nieves, 214 AD2d 590; People v Askew, 194 AD2d 341; People v Baker, 176 AD2d 153). Moreover, resolution of issues of credibility, as well as the weight to be ac*533corded to the evidence presented, are primarily questions to be determined by the finder of fact (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.